UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6421


MUHAMMAD ABDUL RAHIM, a/k/a Gary Bernard Myers,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:11-cv-00908-TMC)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Muhammad Abdul Rahim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Muhammad       Abdul     Rahim,        a   state      prisoner,        seeks    to

appeal the district court’s orders accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C.A.

§ 2241     (West     2006      &      Supp.         2011)    petition,         and     denying

reconsideration of that order.                      The orders are not appealable

unless    a    circuit       justice       or   judge       issues    a   certificate          of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this       standard          by     demonstrating            that

reasonable      jurists        would       find       that    the      district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief       on     procedural           grounds,        the   prisoner           must

demonstrate      both    that        the    dispositive           procedural     ruling       is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Rahim has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense      with   oral       argument        because       the      facts     and     legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3